
	
		II
		111th CONGRESS
		1st Session
		S. 837
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Mr. Brownback (for
			 himself, Mr. Ensign,
			 Mr. Cornyn, Mr.
			 Bunning, Mr. Inhofe, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require that North Korea be listed as a state sponsor
		  of terrorism, to ensure that human rights is a prominent issue in negotiations
		  between the United States and North Korea, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North Korea Sanctions Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)North Korean
			 negotiators in the Six-Party diplomatic process did not act in good faith by
			 their refusal to agree to a transparent verification process for
			 denuclearization consistent with international standards,
			 including provisions for nuclear sampling, following North Korea’s removal on
			 October 11, 2008, from the list of state sponsors of terrorism maintained by
			 the Department of State.
			(2)International
			 press reports indicate that North Korea has continued to provide support to
			 Iran in the areas of missile technology and nuclear development and has
			 provided Iran’s surrogates, Hezbollah and Hamas, with both missile technology
			 and training in tunneling techniques with which to attack Israel, an ally of
			 the United States.
			(3)International
			 press reports indicate that North Korea was engaged for a number of years in
			 assistance to Syria in the construction of a nuclear reactor in the Syrian
			 desert which was destroyed in a strike by Israeli forces on September 6,
			 2007.
			(4)North Korean
			 negotiators continue to refuse to address in a humane and sincere manner the
			 issue of the abduction of civilians of Japan and the Republic of Korea, both
			 allies of the United States, as well as the abductions of citizens from a
			 number of other countries, including France, Lebanon, Romania, and
			 Thailand.
			(5)Defectors coming
			 out of North Korea have provided testimony that United States permanent
			 resident, Reverend Kim Dong-shik, the spouse and father of United States
			 citizens, was tortured and murdered inside North Korea after his abduction by
			 Pyongyang’s agents on the Chinese border in January 2000 and that his remains
			 are currently being held at a military facility inside North Korea.
			(6)Congress
			 authoritatively expressed its view, in section 202(b)(2) of the North Korean
			 Human Rights Act of 2004 (Public Law 108–333; 22 U.S.C. 24 7832(b)(2)) that
			 United States nonhumanitarian assistance to North Korea shall be
			 contingent on North Korea’s substantial progress on human rights
			 improvements, release of and accounting for abductees, family reunification,
			 reform of North Korea’s labor camp system, and the decriminalization of
			 political expression, none of which has occurred.
			(7)Congress further
			 authoritatively expressed its view, in section 2 of the North Korean Human
			 Rights Reauthorization Act of 2008 (Public Law 110–346) that human
			 rights and humanitarian conditions inside North Korea are deplorable’’ and that
			 ‘‘North Korean refugees remain acutely vulnerable.
			(8)Congress has
			 determined that any missile test or launch conducted by North Korea would be in
			 direct violation of United Nations Security Council resolution 1695, adopted on
			 July 16, 2006, which condemns the multiple launches by the DPRK (North
			 Korea) of ballistic missiles on July 5, 2006, local time, and United
			 Nations Security Council resolution 1718, adopted on October 9, 2006, which
			 demands that the DPRK (North Korea) not conduct any further nuclear test
			 or launch of a ballistic missile and decides that the DPRK shall
			 suspend all activities related to its ballistic missile programme and in this
			 context re-establish its pre-existing commitments to a moratorium on missile
			 launching, and further determines that the resulting sanctions imposed
			 under such resolution 1718 would again come into full effect following a
			 missile test or launch.
			(9)Congress has
			 further determined that a return by North Korea to the Six-Party diplomatic
			 process following any missile test or launch by Pyongyang must include a firm
			 and transparent commitment to the complete, verifiable and irreversible
			 dismantlement of all of North Korea’s nuclear programs, including those derived
			 both from plutonium as well as highly enriched uranium.
			(10)Japanese press
			 reports have indicated that a delegation of approximately fifteen Iranian
			 missile experts have arrived in North Korea in March 2009 to help
			 Pyongyang prepare for a rocket launch, including senior officials with
			 the Iranian rocket and satellite producer Shahid Hemmat Industrial Group, and
			 that they brought with them a letter from their President Mahmoud Ahmadinejad
			 to North Korean leader Kim Jong-Il stressing the importance of cooperating on
			 space technology.
			3.Listing of North
			 Korea as state sponsor of terrorism
			(a)In
			 generalExcept as provided
			 under subsection (b), the Secretary of State shall designate the Democratic
			 People's Republic of North Korea as a country that has repeatedly provided
			 support for acts of international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2405(j)); section 40 of the
			 Arms Export Control Act (22 U.S.C. 2780); and section 620A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2371).
			(b)WaiverThe
			 President may waive the requirement to make the designation under subsection
			 (a) upon certifying to Congress that the Government of North Korea—
				(1)has provided a
			 full, complete, and accurate disclosure of all aspects of its nuclear program,
			 including its uranium enrichment capabilities;
				(2)(A)has not, in the previous 5 years, engaged
			 in the illegal transfer of missile or nuclear technology, particularly to the
			 governments of Iran, Syria, or any other country, the government of which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for
			 international acts of terrorism; and
					(B)has fully disclosed all proliferation
			 activities in the past 10 years, which if occurring today, would violate United
			 Nations Security Council Resolution 1718 (2006);
					(3)has not, in the previous 5 years, engaged
			 in training in combat operations or tunneling, or harboring, supplying,
			 financing, or supporting in any way—
					(A)Hamas, Hezbollah, the Japanese Red Army, or
			 any member of such organizations;
					(B)any organization designated by the
			 Secretary of State as a foreign terrorist organization in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a));
			 and
					(C)any person included on the annex to
			 Executive Order 13224 (September 21, 2001) and any other person identified
			 under section 1 of that Executive Order whose property and interests are
			 blocked by that section (commonly known as a specially designated global
			 terrorist);
					(4)has—
					(A)released United
			 States citizens Euna Lee and Laura Ling, who were working as journalists
			 reporting on refugees on the North Korean border of China when they were
			 detained by North Korean guards on March 17, 2009; and
					(B)returned the last
			 remains of United States permanent resident, Reverend Kim Dong-shik, to his
			 United States citizen widow, family, and church members, so that he may be
			 provided with a proper Christian burial in Chicago;
					(5)has released the
			 Japanese nationals recognized as abduction victims by the Government of Japan
			 as well as abduction victims recognized by the Government of the Republic of
			 Korea;
				(6)has released an estimated 600 surviving
			 South Korean POWs, and any other surviving POWs from the Korean War, who have
			 been held in North Korea against their will and in violation of the Armistice
			 Agreement since hostilities ended in July 1953;
				(7)has opened the
			 North Korean penal system, including the gulag of concentration camps holding
			 an estimated 200,000 political and religious prisoners, to unrestricted and
			 regular visits by representatives of the International Committee of the Red
			 Cross;
				(8)has made
			 provision for unrestricted and regular access by representatives of the United
			 National High Commissioner for Refugees to refugees forcibly repatriated to
			 North Korea to determine their general health and welfare; and
				(9)has ceased
			 threatening to commit terrorist acts in its public statements and state owned
			 media and has issued public assurances that the Government will not sponsor or
			 commit terrorism again.
				4.Statement of
			 policy on human rights in North KoreaSection 101 of the North Korean Human Rights
			 Act of 2004 (22 U.S.C. 7811) is amended—
			(1)in the section
			 heading, by striking Sense
			 of Congress and inserting Statement of policy; and
			(2)by striking
			 It is the sense of Congress and inserting It is the
			 policy of the United States.
			5.Role of Special Envoy
			 for North Korean Human rights in negotiations with North KoreaIt is the sense of Congress that the Special
			 Envoy for Human Rights in North Korea should be present at all negotiating
			 sessions between the United States Government and the Government of North
			 Korea.
		
